NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-2575
                                     _____________

                                   MILAD ALLAHAM,
                                              Appellant

                                             v.

                FADI NADDAF, ELIAS NADAF AND MAJD NADAF
                              _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 5:13-cv-03564)
                      District Judge: Honorable Edward G. Smith
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 8, 2015

      Before: FUENTES, SHWARTZ and VAN ANTWERPEN, Circuit Judges.

                           (Opinion Filed: December 17, 2015)
                                    ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7,
does not constitute binding precedent.
VAN ANTWERPEN, Circuit Judge.

       Appellant Milad Allaham has brought suit in the U.S. District Court for the

Eastern District of Pennsylvania against three foreign nationals: Fadi Naddaf, Elias

Nadaf, and Majd Nadaf. Allaham sought a default judgment, which the District Court

ultimately denied for lack of personal jurisdiction. Allaham now appeals the denial of his

Motion for Reconsideration. We will affirm the decision of the District Court.

I.     Factual Background and Procedural History

       A.     Factual Background

       At some time shortly before 2007, Raouaeh Nadaf,1 Allaham’s wife, approached

Allaham while at their home in Allentown, Pennsylvania about entering into a

partnership to open a jewelry business in the United Arab Emirates (“UAE”). (App. 16a–

17a). The partnership was to be with Raouaeh’s brothers, three of whom are Appellees.

(App. 16a–17a). A fourth brother, Pierre Nadaf, a United States citizen residing in

Scranton, Pennsylvania, was also involved in the business and traveled between the UAE




       1
          The transcript for the evidentiary hearing before the District Court spells
Allaham’s wife’s name as “Arawah” followed by a “(ph)” designation. (App. 51a). The
District Court used the same spelling in its opinion. (App. 16a–17a). Allaham’s brief
indicates that his wife’s name is spelled “Raouaeh.” This opinion follows the spelling in
Allaham’s brief since it appears that the District Court’s spelling is phonetic and does not
reflect the actual spelling. We also note that there is some inconsistency in the spelling of
Fadi Naddaf’s last name, which in some filings only has one “d,” yet in the majority of
filings has two “d’s.” For consistency, we follow the spelling used by the District Court
of “Naddaf.”

                                              2
and the United States to purchase jewelry.2 (App. 17a, 69a–70a). At all times relevant to

the present action, Allaham was a United States citizen, residing in Pennsylvania.

(Appellant Br. 4). During the same time period, all three Appellees were foreign nationals

residing in the UAE. (App. 19a).

       Shortly after Raouaeh introduced the partnership idea, Allaham traveled to the

UAE to meet with Appellees in person. (App. 17a). After Allaham’s visit, he believed

that he had entered into an oral agreement with Appellees to be a partner in the business

and provided investment capital and merchandise to this end. (App. 17a). From October

2007 through July 2008, Allaham wired approximately $252,000 dollars to Appellees

from Pennsylvania bank accounts. 3 During his trip to the UAE, Allaham also gave

Appellees various items of jewelry with a combined value of approximately $25,000.

(App. 56–57a); (Appellant Br. 6).




       2
          In order to maintain diversity of citizenship jurisdiction, Allaham did not name
Pierre as a Defendant in his complaint. (App. 68a–69a). At the December 2014
evidentiary hearing, Allaham expressed concerns about enforcing a judgment in Abu
Dhabi, UAE, where Appellees reside. Allaham indicated that he thought a federal
judgment would be more likely to be enforced. (App. 69a). This type of forum shopping
does not affect this Court’s personal jurisdiction analysis as this is not a situation where
the federal court would take the case out of the control of a state court. Telecordia Tech
Inc. v. Telkom SA Ltd., 458 F.3d 172, 180 (3d Cir. 2006). To prohibit Allaham from
bringing a claim in federal court solely because of the appearance of forum shopping
would “ignore[] the maxim that courts generally defer to a plaintiff’s choice of forum.”
Id. (citing Jumara v. State Farm Ins. Co., 55 F.3d 873, 880 (3d Cir. 1995)).
       3
         There was some dispute at the evidentiary hearing about the total amount wired.
Allaham’s Counsel went through each wire, reading the date, amount, and bank. The
Court tallied these to equal $252,000, while Counsel indicated that Allaham’s
calculations produced a total of $243,000. (App. 53a–56a).

                                              3
       At an unspecified date in 2009, Appellees, through an unidentified intermediary in

New York State, told Allaham they did not intend to pursue the partnership. Instead,

Appellees said they would return Allaham’s money if he travelled to the UAE in two

weeks.4 (App. 58a–59a). Appellees stated that they would return half of the money when

he arrived, and the other half at a later date. (App. 59a). Allaham travelled to the UAE at

the agreed upon time, but was unsuccessful in efforts to recover his cash or jewelry

investment. (App. 59a).

       B.     Procedural History

       Allaham filed a complaint for conversion in the Eastern District of Pennsylvania

on June 21, 2013.5 (App. 30a–35a). Allaham filed a proof of service for each defendant,

which he claims was done by a process server on September 10, 2013.6 (App. 36a–38a).


       4
         While unrelated to the conversion claim, it is notable that around this same time
as the events giving rise to the instant action, Allaham and Raouaeh’s marriage began to
fall apart. (App. 58a, 62a). Either while Allaham was in the UAE attempting to retrieve
his investment, or after he returned, Raouaeh took $13,400 out of the couple’s joint bank
account and violated a custody order by taking their child to Syria. (App. 59a–60a).
There has been an ongoing custody case in a local court in Damascus. At the evidentiary
hearing, Allaham stated that the present action was partly motivated by his hope that he
could use a judgment in the instant action as part of the custody negotiations. (App. 60a,
82a).
       5
        Although the District Court referred to the instant action as a breach of contract
claim, Allaham’s complaint and civil cover sheet speak in terms of the tort of conversion.
(App. 9a, 31a–34a). Allaham’s brief uses the term “converted” when describing
Appellees actions, yet also states “[t]his is a contract claim” and proceeds with his
argument stating “[i]n a contract claim . . .” (Appellant Br. 3, 13). In accordance with
Allaham’s complaint, we treat the underlying claim as a conversion action.
       6
           Judge Edward G. Smith noted that “service probably [was] an issue” but that it
was not his “primary concern.” (App. 49a). Judge Smith stated that while having the
process server sign that he personally served Appellees is “not permitted under the
rule . . . it can be permitted if [the Judge] authorize[s] it to be permitted,” which Judge
                                              4
       On March 20, 2014, Allaham filed a Motion for Entry of Default Judgment

pursuant to Federal Rule of Civil Procedure (“Rule”) 55(b)(1), along with a request that

the clerk of court enter a default against each Defendant pursuant to Rule 55(a). (App.

39a–46a). The District Court (Smith, E.G., J.),7 denied the motion without prejudice and

the clerk instructed Allaham to separately file a request for the entry of default, and then


Smith said he was inclined to do. (App. 49a). Although not dispositive for personal
jurisdiction, it seems likely that Appellees did not receive some of the documents in this
matter. The notices of reassignment to Judge Smith mailed to the Defendants were
returned because the addresses were incomplete. (App. 2a).
       Federal Rule of Civil Procedure 4(f), which governs “serving an individual in a
foreign country,” states that:
       Unless federal law provides otherwise, an individual—other than a minor, an
       incompetent person, or a person whose waiver has been filed—may be served
       at a place not within any judicial district of the United States:
                (1) by any internationally agreed means of service that is reasonably
                calculated to give notice, such as those authorized by the Hague
                Convention on the Service Abroad of Judicial and Extrajudicial
                Documents;
              (2) if there is no internationally agreed means, or if an international
              agreement allows but does not specify other means, by a method that is
              reasonably calculated to give notice:
                     (A) as prescribed by the foreign country’s law for service in that
                     country in an action in its courts of general jurisdiction;
                     (B) as the foreign authority directs in response to a letter rogatory or
                     letter of request; or
                     (C) unless prohibited by the foreign country’s law, by:
                            (i) delivering a copy of the summons and of the complaint to
                            the individual personally; or
                            (ii) using any form of mail that the clerk addresses and sends
                            to the individual and that requires a signed receipt; or
              (3) by other means not prohibited by international agreement, as the court
              orders.
       7
        This matter, which was originally assigned to Judge Joel H. Slomsky, was
reassigned to Judge Smith in April 2014. (App. 10a).

                                             5
a Motion for Default Judgment, in the appropriate order. (App. 10a). A week later,

Allaham made a second request for the entry of default, which the clerk entered against

each Defendant. (App. 10a). The District Court ordered Allaham to file a Renewed

Motion for Default Judgment, which he did on August 29, 2014. (App. 10a). A hearing

was scheduled, prior to which Allaham was invited to provide the District Court with

briefing supporting personal jurisdiction over Appellees. (App. 27a n.1). Allaham

submitted a brief arguing that personal jurisdiction existed prior to the hearing.

(Plaintiff’s Long-Arm Statute Br.). Following the default judgment hearing on December

12, 2014, which focused almost exclusively on Appellees’ contacts with Pennsylvania,

the District Court denied Allaham’s motion and dismissed the action for lack of personal

jurisdiction. (App. 28a–29a).

      Allaham filed a Motion for Reconsideration pursuant to Rule 59(e). The District

Court denied this motion in an order and memorandum opinion issued on May 28, 2015.

(App. 8a–25a). This timely appeal followed. (App. 6a–7a). As of December 8, 2015,

Appellees have not responded to any documents served or filed in this matter.

                                   II.    Discussion8

      A.     Standard of Review

      This Court reviews the denial of a motion for reconsideration for abuse of

discretion. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d

Cir. 1999). This Court exercises de novo review over a district court’s dismissal for lack


      8
         The District Court had jurisdiction pursuant to 28 U.S.C § 1332(a)(2). We have
jurisdiction to review final orders of a district court pursuant to 28 U.S.C. § 1291.
                                            6
of personal jurisdiction. Eurofins Pharma US Holdings v. BioAlliance Pharma SA, 623

F.3d 147, 155 (3d Cir. 2010). Factual findings made by a district court in determining

personal jurisdiction are reviewed for clear error. Control Screening LLC v. Tech.

Application & Prod. Co., 687 F.3d 163, 167 (3d Cir. 2012).

       B.     Analysis

       As an appeal from a denial of a Motion for Reconsideration, stemming from the

denial of a Motion for Default Judgment, this Court’s role is to determine whether the

District Court erred based on the reason Allaham asserts in his Rule 59(e) motion. There

are limited grounds on which a court will grant a Rule 59(e) Motion for Reconsideration.

To succeed on a Rule 59(e) motion, the moving party must present one, or more, of the

following: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court granted the [motion]; or (3) the need to

correct a clear error of law or fact or to prevent manifest injustice.” U.S. ex rel. Schumann

v. Astrazeneca Pharm. L.P., 769 F.3d 837, 848–49 (3d Cir. 2014) (quoting Max’s

Seafood Cafe ex rel. Lou-Ann, Inc., 176 F.3d at 677). Allaham argues that his Motion for

Reconsideration should have been granted since the District Court “failed to recognize

that the defendants engaged in certain activities directed at Pennsylvania that supported

an exercise of such jurisdiction.” (App. 11a). The entry of default judgment is not a

matter of right, but rather a matter of discretion, which “is not without limits.” Hritz v.

Woma Corp., 732 F.2d 1178, 1180–81 (3d Cir. 1984). Because the exercise of this

discretion is contingent on a district court’s determination that it can exercise personal

jurisdiction over each defendant, and as discussed infra, the District Court did not err in

                                             7
denying Allaham’s Motion for Reconsideration. See Budget Blinds, Inc. v. White, 536

F.3d 244, 259 (3d Cir. 2008) (stating that if a court does not have personal jurisdiction,

the entry of a default judgment is “not merely erroneous; [but] never should have been

entered in the first place”); see also Stranahan Gear Co., Inc. v. NL Indus., Inc., 800 F.2d

53, 56, 59 (3d Cir. 1986) (affirming district court’s striking of default judgment entered

against party over whom the court did not have personal jurisdiction).

              1.     Denial of Motion for Default Judgment

       Before a plaintiff can obtain a default judgment pursuant to Rule 55(b), a plaintiff

must secure an entry of default per Rule 55(a). 10A Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice and Procedure § 2682, at 13 (3d ed. 1998).

Once default is entered against a specific defendant, Rule 55(b) allows the plaintiff to

request that the clerk or the court enter a default judgment against that defendant,

depending on whether the claim is for a sum certain. Id. While entry of a default

judgment is largely within a district court’s discretion, three factors control this

determination: “(1) prejudice to the plaintiff if default is denied, (2) whether the

defendant appears to have a litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).

       While unlike subject matter jurisdiction, a court generally may not raise personal

jurisdiction sua sponte, when a default judgment is requested, a court is required to make

a threshold determination regarding any jurisdictional defects. See Bolden v. Se.

Pennsylvania Transp. Auth., 953 F.2d 807, 812 (3d Cir. 1991) (citing Mansfield,

Coldwater & Lake Michigan R.R. v. Swan, 111 U.S. 379, 382 (1884)) (stating that while

                                             8
this Court does not address issues that the parties have ignored, “[w]e are always

obligated to ensure that we have jurisdiction over the cases that come before us”). If a

court lacks personal jurisdiction over a defendant, the court does not have jurisdiction to

render a default judgment, and any such judgment will deemed void. Budget Blinds, Inc.,

536 F.3d at 258 (citing Marshall v. Bd. of Educ., 575 F.2d 417, 422 (3d Cir. 1978)); see

Hanson v. Denckla, 357 U.S. 235 (1958) (citing Pennoyer v. Neff, 95 U.S. 714, 733

(1877)) (“With the adoption of [the Fourteenth] Amendment, any judgment purporting to

bind the person of a defendant over whom the court had not acquired in personam

jurisdiction was void within the State as well as without.”). In the absence of an

evidentiary hearing, a plaintiff’s complaint need only establish a prima facie case of

personal jurisdiction. Eurofins Pharma US Holdings, 623 F.3d at 155; Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). However, at an evidentiary

hearing before a district court, a plaintiff bears the burden of proving that the court has

personal jurisdiction over the defendant by a preponderance of the evidence. Control

Screening LLC, 687 F.3d at 167; Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 142

n.1 (3d Cir. 1992).

       In the instant case, the District Court requested counsel be prepared to discuss the

basis for personal jurisdiction at the hearing precisely because of the Court’s concern that

the allegations in the complaint did not satisfy the prima facie standard.9 (App. 16a &


       9
         The District Court’s order scheduling the evidentiary hearing stated that
“[c]ounsel shall be prepared to address the following: 1) The basis for the court’s
personal jurisdiction over the defendants.” A footnote appended to this direction stated
“[t]he plaintiff fails to include any allegations in the complaint relating to where the
                                             9
n.1, 27a). When determining jurisdiction in a claim for the tort of conversion, this court

“approache[s] each case individually and take[s] a ‘realistic approach’ to analyzing a

defendant’s contacts with a forum.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 99–

100 (3d Cir. 2004) (quoting Mellon Bank (East) PSFS, Nat’l Ass’n v. Farino, 960 F.2d

1217, 1224 (3d Cir. 1992)). Until an evidentiary hearing is held, a district court “must

accept all of the plaintiff’s allegations as true and construe disputed facts in favor of the

plaintiff.” Carteret Sav. Bank, FA, 954 F.2d at 142 n.1 (citations omitted). At the

evidentiary hearing Allaham had “the burden of demonstrating the facts that establish[ed]

personal jurisdiction.” Metcalfe, 566 F.3d at 330 (alteration omitted) (quoting Pinker v.

Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002)). The evidence Allaham presented

at the hearing failed to satisfy this burden.

              2.      Personal Jurisdiction

       We have stated that “[a] district court sitting in diversity may assert personal

jurisdiction over a nonresident defendant to the extent allowed under the law of the forum

state.” Metcalfe, 566 F.3d at 330 (citations omitted); see Fed. R. Civ. P. 4(k)(1)(A)

(authorizing the exercise of “personal jurisdiction over a defendant who is subject to the

jurisdiction of a court of general jurisdiction in the state where the district court is

located”). In a state such as Pennsylvania, where the long-arm statute 10 allows the


parties’ purported transaction occurred. The plaintiff is invited to provide this information
to the court in writing prior to the hearing.” (App. 27a).
        10
           Subsection (a) of Pennsylvania’s long-arm statute states in relevant part, “A
tribunal of this Commonwealth may exercise personal jurisdiction over a person . . . who
acts directly or by an agent, as to a cause of action or other matter arising from such
person.” 42 Pa. Cons. Stat. § 5322. Subsection (b) states:

                                                10
exercise of personal jurisdiction to the full extent permitted by the Constitution, the

standard for a federal court sitting in diversity in Pennsylvania is whether a “defendant

ha[s] ‘minimum contacts,’”      such “that the “exercise of jurisdiction comport with

‘traditional notions of fair play and substantial justice.’” Remick, 238 F.3d at 255

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

      There are two distinct theories under which personal jurisdiction can arise: general

and specific. Grimes v. Vitalink Commc’ns Corp., 17 F.3d 1553, 1559 (3d Cir. 1994). A

court has general jurisdiction when a defendant has “continuous and systematic” contacts

with the forum state. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir.

2007) (internal quotation marks omitted). A court has specific jurisdiction when a

plaintiff’s claim arises from a defendant’s actions within the forum state, such that the

defendant could “reasonably anticipate being haled into [the state’s] court[s].” Vetrotex

Certainteed Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 (3d Cir. 1996)

(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)) (internal

quotation marks omitted).

                    a.      General Jurisdiction

      The District Court correctly determined that Appellees’ contacts with

Pennsylvania, as alleged by Allaham, are insufficient to establish general jurisdiction.


             In addition to the provisions of subsection (a) the jurisdiction of the
      tribunals of this Commonwealth shall extend to all persons who are not
      within the scope of section 5301 (relating to [bases for personal jurisdiction
      over] persons) to the fullest extent allowed under the Constitution of the
      United States and may be based on the most minimum contact with this
      Commonwealth allowed under the Constitution of the United States.

                                           11
(App. 18a–19a). For general jurisdiction, the plaintiff’s claim need not be related to a

defendant’s contacts with the forum state. Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414–15 (1984). As the District Court noted, the Supreme Court has

indicated that “[f]or an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile.” (App. 19a) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 131 S. Ct. 2846, 2853 (2011)) (internal quotation marks

omitted). Domicile is not the exclusive means by which to establish general jurisdiction.

However, if as the District Court observed here, a defendant’s contacts “plainly [do] not

approach” the quantity required for general jurisdiction, this Court need not inquire as to

the other means by which a defendant can satisfy general jurisdiction. (App. 19a)

(quoting Daimler AG v. Bauman, 134 S. Ct. 746, 761 n.19 (2014)) (internal quotation

marks omitted).

       The District Court characterized the Long-Arm Statute Brief Allaham provided

pre-hearing as having “the thrust of a general jurisdiction argument.” (App. 18a). The

brief did not attempt to demonstrate a connection between any of Appellees’ contacts

with Pennsylvania and the present matter. Rather, the brief asserted that Pierre’s trips

between the United States and UAE were a fundamental part of the partnership and

provided the quantity of contacts necessary for general jurisdiction. (Appellant Br. 14–

15). Relying solely on an unpublished secondary source,11 Allaham maintained that the


       11
         Paul Dubinsky, The Reach of Doing Business Jurisdiction and Transacting
Business Jurisdiction Over Non-U.S. Individuals and Entities (Hague Conference Private
Int’l Law Working Doc. Series No. 67, 1998). In his brief on the reach of Pennsylvania’s
long-arm statute Allaham argues that it is well established that once a defendant is doing
                                            12
presence of Pierre, as an agent of Appellees in the forum state permitted the exercise of

personal jurisdiction. (App. 20a) (citing Plaintiff’s Long-Arm Statute Br. 2–4). As the

District Court correctly noted, Allaham failed to present facts that established Pierre was

a bona fide agent, whose “actions would have been imputed to the individual defendants

as opposed to the partnership, let alone whether Pierre was even in a position where his

actions could be imputed to others.” (App. 20a). Allaham indicated in his complaint, and

at the evidentiary hearing, that Appellees are all domiciled in the UAE and provided no

other evidence indicative of “continuous and systematic contacts” with Pennsylvania.

(App. 30a, 51a).

                     b.     Specific Jurisdiction

       Based on Appellees’ contacts with Pennsylvania, as alleged on the record,

Allaham has not satisfied his burden of establishing specific jurisdiction. To satisfy the

federal due process limits adopted by the Pennsylvania long-arm statute, a defendant’s

minimum contacts are examined in relation to “the nature of the interactions and type of

jurisdiction asserted.” Telecordia Tech Inc., 458 F.3d at 177. When assessing if due

process is met, “the relationship among the defendant, the forum, and the litigation” is

crucial. Shaffer v. Heitner, 433 U.S. 186, 204 (1977). For specific jurisdiction, this Court

has stated due process necessitates the plaintiff satisfy three requirements. First, the


business in a state, they are subject to suit in that state. (Plaintiff’s Long-Arm Statute
Br.). Without reaching the merits of this assertion, we note that this argument
presupposes that Allaham has established facts supporting the assertion that Appellees
were doing business in Pennsylvania. As the District Court stated, Allaham has failed to
articulate facts demonstrating that Appellees were actually doing business in
Pennsylvania, undermining Allaham’s argument. (App. 23a).
                                            13
plaintiff must demonstrate that the defendant “purposefully directed [its] activities at the

forum.” O’Connor, 496 F.3d at 317 (alteration in original) (internal quotation marks

omitted) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). “Second,

the litigation must ‘arise out of or relate to’ at least one of those activities.” Id. (quoting

Helicopteros, 466 U.S. at 414). Third, if the plaintiff satisfies the first two requirements,

“a court may consider whether the exercise of jurisdiction otherwise ‘comport[s] with fair

play and substantial justice.’”12 Id. (alteration in original) (quoting Burger King Corp.,

471 U.S. at 476) (internal quotation marks omitted).

       While the defendant need not be physically present in the forum to establish that

the state has personal jurisdiction over a nonresident defendant, the plaintiff must

establish that the defendant “purposefully directed . . . or otherwise purposefully avail[ed]

itself of the privilege of conducting activities within the forum State.” IMO Indus., Inc. v.

Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998) (alteration in original) (citation omitted)

(quoting Hanson, 357 U.S. at 253). This Court has declined to adopt a bright-line test to

determine if a court has specific jurisdiction over a defendant in a tort claim, and instead

“approach[es] each case individually.” O’Connor, 496 F.3d at 320 (quoting Miller Yacht

Sales, Inc., 384 F.3d at 99–100) (internal quotation marks omitted). In this inquiry, “mail

and wire communications can constitute purposeful contacts when sent into the forum.”

Telecordia Tech Inc., 458 F.3d at 177 (citing Burger King Corp., 471 U.S. at 476).

       12
          Since Allaham has failed to establish that Appellees purposefully directed their
activities at Pennsylvania or that the present claim arises out of the purported activities, it
is not necessary for this Court address the third step and look at the so-called “fairness”
or “reasonableness” factors set forth by the Supreme Court in World-Wide Volkswagen
Corp., 444 U.S. at 292.
                                              14
       Even viewing the long-arm brief as asserting a specific jurisdiction argument, a

reading which the District Court noted “would have taken a generous interpretation,”

Allaham was unsuccessful in articulating facts that establish purposeful availment on the

part of Appellees. (App. 19a). As the District Court aptly noted, “the factual nature of the

claim was not fleshed out in any more detail” in Allaham’s long-arm brief than in the

initial complaint. (App. 16a). In contrast to his earlier general jurisdiction argument,

Allaham’s Motion for Reconsideration asserted specific jurisdiction based on Appellees’

solicitation and acceptance of money from a Pennsylvania resident. (App. 21a). However,

at the hearing, the “evidence showed that no defendant had any relevant contact with

Pennsylvania,” including the solicitation or acceptance of money. (App. 20a).

Accordingly, Allaham’s claim fails to satisfy due process since “the [Appellees’] conduct

and connection with the forum State” are not “such that [they] should reasonably

anticipate being haled into court there.” Burger King Corp., 471 U.S. at 474 (quoting

World-Wide Volkswagen Corp., 444 U.S. at 297) (internal quotation marks omitted).

       The District Court’s finding that the facts adduced at the hearing do not establish

that Appellees directed their efforts at the forum state satisfies the clear error standard of

review. Allaham’s brief argues that specific jurisdiction is satisfied because Appellees

purposefully directed their activities at Pennsylvania by approaching Allaham and

entering into a contract with him while he was in the state. (Appellant Br. 10–11).

However, as the District Court noted, Allaham testified that none of the Appellees

entered the state during the negotiation or formation stages of their oral partnership

agreement. (App. 20a). While mail and communications sent by a defendant into a forum

                                             15
state can count as minimum contacts if part of purposeful availment, Allaham does not

assert that Appellees ever sent any communications, through any means, into the forum.

(App. 20a); see O’Connor, 496 F.3d at 317.

      The existence of a website that Appellees operate and the presence of

advertisements on the Internet for Appellees’ jewelry business do not alter our

conclusion. (App. 20a). At the hearing Allaham suggested that one could hypothetically

order jewelry from Appellees’ website and have the item delivered to Pennsylvania via a

common carrier. However, Allaham testified in a follow-up question, and states in his

appellate brief, that Appellees did not at the time of the alleged agreement, nor do they

presently, sell any jewelry in the United States. (App. 17a; Appellant Br. 6). The

evidence Allaham now cites from the hearing does not demonstrate that the District Court

committed clear error in its factual finding that “no defendant had any relevant contact

with Pennsylvania.” (App. 20a).

      Allaham’s reliance on Segal v. Zieleniec, the single case cited to support specific

jurisdiction in the Motion for Reconsideration, 13 and which Allaham cites again on


      13
          As the District Court noted in a footnote to its discussion of Segal, there are
possible procedural issues with Allaham only raising the argument that solicitation and
acceptance of money from a Pennsylvania resident establishes personal jurisdiction in his
Motion for Reconsideration. (App. 23a n.3). Allaham did not previously raise a specific
jurisdiction argument based on Segal, even though it appears this was available to him at
the time he filed his initial brief. (App. 23a n.3). As this Court has stated, motions for
reconsideration “are not to be used as an opportunity to relitigate the case.” Blystone v.
Horn, 664 F.3d 397, 415 (3d Cir. 2011). A trial court does not abuse its discretion in
denying a motion for reconsideration when the motion is not based on the three proper
Rule 59 grounds. Max’s Seafood Cafe ex rel. Lou-Ann, Inc, 176 F.3d at 678–79.


                                           16
appeal, is misplaced. (App. 21a) (citing No. 13-cv-7493, 2014 WL 2710989 (E.D. Pa.

June 16, 2014)). Allaham presents Segal, an unreported district court opinion, as

“stand[ing] for the proposition that if a person solicits money from a Pennsylvania

resident and later accepts that money in forming a contract, that person becomes

amenable to specific jurisdiction in Pennsylvania for a breach-of-contract claim.” (App.

23a). Unlike the plaintiff in Segal, Allaham has failed to provide “evidence to support the

notion that the defendants themselves actively solicited money from the plaintiff.” (App.

23a). In fact, as the District Court suggests, “[i]f anything, the evidence points in the

opposite direction.” (App. 23a). In Segal, the court’s finding that personal jurisdiction

was proper over one defendant, but not the other, was dependent on the determination

that the defendant solicited and accepted money from a Pennsylvania resident. 2014 WL

2710989, at *4. Allaham has failed to establish that comparable facts exist in the present

case. Allaham mischaracterizes the rule Segal sets forth, expanding its scope beyond the

narrower “further purpose[ful] avail[ment]” of the laws of the forum on the basis of

which the Segal court found personal jurisdiction. See id. As the District Court

articulated, Segal’s use of “further” indicated that the acceptance of money by a

Pennsylvania resident was preceded by active solicitation. (App. 23a). Without

establishing active solicitation, the present action is distinguishable from both the facts

and legal conclusion of Segal.




                                            17
       Allaham’s citation to cases which state that a defendant’s initiation of a contact

establishes personal jurisdiction in a contract claim is inapposite given the absolute dearth

of facts as to how contact was initiated in the present case. (Appellant Br. 13) (citing

Vetrotex Certaineed Corp., 75 F.3d at 147); Shanks v. Wexner, No. 02-cv-7671, 2003 WL

1343018 (E.D. Pa. Mar. 18, 2003). At the hearing Allaham did not provide any details as

to how the agreement was communicated from Appellees to his wife, or his acceptance of

Appellees’ offer back to them. Allaham only stated that his wife served as an

intermediary. (App. 17a). No specific facts as to his wife’s role in the formation of the

partnership were provided at the hearing, which further calls into question Allaham’s

insistence that the “Defendants initiated the contact and then used the Plaintiff’s wife . . .

to cement the deal.” (Appellant Br. 14). Because he does not allege any facts in support

of this assertion, we are not required to accept as true Allaham’s conclusion that

Appellees initiated the agreement. Metcalfe, 566 F.3d at 330; Eurofins Pharma US

Holdings, 623 F.3d at 156.

       Although Allaham testified at the hearing that two of the brothers traveled to

Pennsylvania, he failed to establish the connection between these trips and the present

action. When questioned about Appellees’ presence in Pennsylvania, Allaham told the

District Court that Elias Nadaf had visited the state more than once. (App. 20a).

However, Allaham admitted that he did not know why Elias had traveled to

Pennsylvania, and could not connect any of these trips to the contract at issue. (App.

20a). Allaham argues that Appellees were “clearly” using Pennsylvania resident Pierre

“to get substantial monies from [Allaham].” (Appellant Br. 14). In his pre-hearing brief

                                             18
and appellate brief, Allaham refers to Pierre as an “agent” of the Appellees. (Plaintiff’s

Long-Arm Statute Br. 2–4; Appellant Br. 15). At no point however, does Allaham

attempt to demonstrate how Pierre was in fact an agent. Beyond characterizing Pierre as

the Appellees’ agent, Allaham does not provide evidence as to why Pierre was acting by

operation of law in a position capable of imputing his actions to others. Allaham merely

states that Pierre was part of the business along with Appellees. (App. 68a). In light of the

Supreme Court’s statement that “a defendant’s relationship with a plaintiff or third party,

standing alone, is an insufficient basis for jurisdiction,” Allaham’s bare legal conclusion

of agency fails to establish that Pierre was in fact an agent of the Defendants. Walden v.

Fiore, 134 S. Ct. 1115, 1123 (2014). Consequently, Allaham’s assertion that Pierre’s role

as an agent of the Appellees confers specific jurisdiction over Appellees also fails.

       The District Court properly denied the Motion for Reconsideration and dismissed

the case for lack of personal jurisdiction since Allaham failed to meet the applicable

burdens of proof at both the complaint and evidentiary hearing stages.

                                    III.   Conclusion

       For the foregoing reasons, we will affirm the order of the District Court dated May

28, 2015.




                                             19